       Case 2:20-cv-02598-HLT-GEB Document 1 Filed 11/25/20 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


NATIONAL LIABILITY & FIRE                   )
INSURANCE COMPANY,                          )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )       Case No. 20-2598
                                            )
KRUCIAL STAFFING, LLC,                      )
                                            )
Serve: Spenserv, Inc.                       )
       6201 College Blvd., Suite 500        )
       Overland Park, KS 66211              )
                                            )
and                                         )
                                            )
BRIAN MICHAEL CLEARY V,                     )
                                            )
Serve: 16441 Cody St.                       )
       Overland Park, KS 66221              )
                                            )
              Defendants.                   )

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff National Liability & Fire Insurance Company (“NLF”), by and through its

undersigned counsel, and pursuant to 28 U.S.C. § 2201 and Federal Rule of Civil Procedure 57,

respectfully seeks a declaratory judgment against Defendants Krucial Staffing, LLC (“Krucial”)

and Brian Michael Cleary V (“Cleary”), for the purpose of determining a question of actual,

immediate controversy between the parties. In furtherance of this request, NLF states as follows:

                               Nature of Action and Relief Sought

       1.     This is an action for declaratory relief under 28 U.S.C. § 2201 for the purpose of

determining the parties’ rights and obligations, if any, under a worker’s compensation and

employer’s liability insurance policy issued by NLF to Krucial (“the NLF Policy”).
       Case 2:20-cv-02598-HLT-GEB Document 1 Filed 11/25/20 Page 2 of 8




       2.      NLF seeks a declaration that it has no duty under the NLF Policy to defend or

indemnify Krucial or Cleary with respect to a lawsuit filed against Krucial and Cleary in the United

States District Court for the Southern District of New York, captioned Alexis Allen, et al. v. Krucial

Staffing, LLC, et al., Case No. 20-cv-2859 (the “Underlying Suit”).

       3.      Krucial purports to have tendered the Underlying Suit to NLF for coverage under

the NLF Policy; NLF denies there is coverage under the NLF Policy for the claims against Krucial

and Cleary in the Underlying Suit.

       4.      An actual, immediate controversy exists among the parties as to whether there is

coverage under the NLF Policy for the claims against Krucial and Cleary in the Underlying Suit.

       5.      All necessary and proper parties are before the Court with respect to the matters in

controversy as set forth herein.

       6.      NLF has no adequate remedy at law.

                                               Parties

       7.      NLF is a foreign insurance company organized and existing under the laws of

Connecticut, with its principal place of business in Nebraska, and it is therefore a citizen of

Connecticut and Nebraska. NLF is licensed to conduct insurance business in Kansas.

       8.      Krucial is a limited liability company organized and existing under the laws of

Kansas, with its members domiciled in Kansas, Missouri, Nevada, and South Dakota, and it is

therefore a citizen of each of those states.

       9.      Cleary, the CEO of Krucial, is a citizen of Kansas.




                                                  2
       Case 2:20-cv-02598-HLT-GEB Document 1 Filed 11/25/20 Page 3 of 8




                                       Jurisdiction & Venue

       10.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332.

There is complete diversity of citizenship among the parties and the amount in controversy exceeds

the sum of $75,000, exclusive of interest and costs.

       11.     This Court has personal jurisdiction over Krucial and Cleary because they are

citizens of, and at home in, Kansas.

       12.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because Krucial and

Cleary reside in Kansas.

                                       The Underlying Suit

       13.     On October 9, 2020, Alexis Allen, Latricia Hickenbottom, Jalen Eaton, Nancy

Torres, Jose Pinlac, Aimée Branch, and Brandon Burr (collectively, “Underlying Plaintiffs”) filed

a Second Amended Complaint in the Underlying Suit, naming Krucial and Cleary as defendants.

       14.     Underlying Plaintiffs are healthcare workers allegedly deployed by Krucial to New

York in response to the COVID-19 pandemic.

       15.     The Second Amended Complaint asserts nine causes of action: (1) breach of

contract; (2) quasi contract – reliance on a promise; (3) statutory retaliation claim under New York

Labor Law § 741; (4) breach of contract implied-in-law; (5) fraud; (6) conversion; (7) defamation;

(8) intentional tort causing mental and physical pain and suffering; and (9) wage theft.

                                         The NLF Policy

       16.     NLF issued the NLF Policy to named insured Krucial, with policy number of

N9WC095712 and policy period of June 1, 2019, to June 1, 2020. A true and correct copy of the

NLF Policy is attached hereto as Exhibit A and incorporated by reference.




                                                 3
       Case 2:20-cv-02598-HLT-GEB Document 1 Filed 11/25/20 Page 4 of 8




       17.     Section B (“Who is Insured”) of the General Section of the NLF Policy provides:

“You are insured if you are an employer named in Item 1 of the Information Page. If that employer

is a partnership, and if you are one of its partners, you are insured, but only in your capacity as an

employer of the partnership’s employees.”

       18.     Part One of the NLF Policy provides workers compensation insurance and states

that NLF “will pay promptly when due the benefits required of [Krucial] by the workers

compensation law” and that NLF has “the right and duty to defend at our expense any claim,

proceeding or suit against you for benefits payable by this insurance.”

       19.     Part Two of the NLF Policy provides employers liability insurance that “applies to

bodily injury by accident or bodily injury by disease.”

       20.     Part Two of the NLF Policy further provides that the “bodily injury must arise out

of and in the course of the injured employee’s employment” by Krucial and such employment

“must be necessary or incidental to [Krucial’s] work” in Kansas or Texas.

       21.     Section B (“We Will Pay”) of Part Two of the NLF Policy provides: “We will pay

all sums that you legally must pay as damages because of bodily injury to your employees,

provided the bodily injury is covered by this Employers Liability Insurance.”

       22.     Section B (“We Will Pay”) of Part Two of the NLF Policy further provides: “The

damages we will pay, where recovery is permitted by law, include damages . . . For which [Krucial

is] liable to a third party by reason of a claim or suit against you by that third party to recover the

damages claimed against such third party as a result of injury to your employee.”

       23.     Section C (“Exclusions”) of Part Two of the NLF Policy provides: “This insurance

does not cover . . . Bodily injury intentionally caused or aggravated by [Krucial].”




                                                  4
       Case 2:20-cv-02598-HLT-GEB Document 1 Filed 11/25/20 Page 5 of 8




       24.     Section C (“Exclusions”) of Part Two of the NLF Policy also provides: “This

insurance does not cover . . . Damages arising out of coercion, criticism, demotion, evaluation,

reassignment, discipline, defamation, harassment, humiliation, discrimination against or

termination of any employee, or any personnel practices, policies, acts or omissions.”

       25.     Section D (“We Will Defend”) of Part Two of the NLF Policy provides that NLF

has “no duty to defend a claim, proceeding or suit that is not covered by this insurance.”

       26.     Part Three of the NLF Policy extends the provisions of Part Two of the NLF Policy

to Krucial’s work in other states, including New York, but only if Krucial is “not insured or [is]

not self-insured for such work.”

       27.     Pursuant to Section B (“We Will Pay”) of Part Two of the NLF Policy, there is

coverage for third-party claims against Krucial to recover damages claimed against the third-party

as a result of injury to a Krucial employee, but not coverage for claims by injured employees

themselves.

       28.     Pursuant to Section C (“Exclusions”) of Part Two of the NLF Policy, there is no

coverage for bodily injury that is intentionally caused by Krucial.

       29.     Pursuant to Section C (“Exclusions”) of Part Two of the NLF Policy, there is no

coverage for damages arising out of defamation or termination of any employee, or any personnel

practices, policies, acts, or omissions.

       30.     Pursuant to Part Three of the NLF Policy, there is no coverage for bodily injury

arising out of Krucial’s work in New York if Krucial is insured by another policy for such work.




                                                 5
       Case 2:20-cv-02598-HLT-GEB Document 1 Filed 11/25/20 Page 6 of 8




                                Count I – Declaratory Judgment

       31.     NLF re-alleges and incorporates paragraphs 1 through 30 of this Complaint for

Declaratory Judgment as if fully set forth herein.

       32.     Krucial is the only employer named as an insured in the NLF Policy; Cleary is not

a named insured, and Krucial is not a partnership.

       33.     Because Section B (“Who is Insured”) of the General Section of the NLF Policy

provides that only an employer named as an insured is an insured under the NLF Policy unless the

employer is a partnership (which Krucial is not), there is no coverage under the NLF Policy for

Cleary for any of the causes of action in the Second Amended Complaint in the Underlying Suit.

       34.     Even if Cleary could be considered an insured, the following reasons for non-

coverage apply to both Cleary and Krucial.

       35.     None of the causes of action in the Second Amended Complaint in the Underlying

Suit seek workers compensation benefits.

       36.     Because Part One of the NLF Policy provides coverage only for benefits due under

workers compensation law, there is no coverage under Part One of the NLF Policy for any of the

causes of action in the Second Amended Complaint in the Underlying Suit.

       37.     The Second Amended Complaint in the Underlying Suit does not assert any third-

party claims against Krucial to recover damages claimed against the third-party as a result of injury

to a Krucial employee, but instead asserts only claims by the injured employees themselves.

       38.     Because Part Two of the NLF Policy provides coverage for third-party claims

against Krucial to recover damages claimed against the third-party as a result of injury to a Krucial

employee but not for claims by injured employees themselves, there is no coverage under Part




                                                 6
       Case 2:20-cv-02598-HLT-GEB Document 1 Filed 11/25/20 Page 7 of 8




Two of the NLF Policy for any of the causes of action in the Second Amended Complaint in the

Underlying Suit.

       39.     The following causes of action in the Second Amended Complaint in the

Underlying Suit do not allege bodily injury: breach of contract; quasi contract – reliance on a

promise; statutory retaliation claim under New York Labor Law § 741; breach of contract implied-

in-law; fraud; conversion; defamation; and wage theft.

       40.     Because Part Two of the NLF Policy provides coverage only for bodily injury, there

is no coverage under the NLF Policy for any of the causes of action listed in paragraph 39.

       41.     The only claim in the Second Amended Complaint in the Underlying Suit that may

allege bodily injury is the eighth cause of action for “intentional tort causing mental and physical

pain and suffering,” which alleges that Krucial intentionally caused such injuries.

       42.     Pursuant to Section C (“Exclusions”) of Part Two of the NLF Policy, there is no

coverage under the NLF Policy for bodily injury intentionally caused by Krucial and thus there is

no coverage for the eighth cause of action in the Second Amended Complaint in the Underlying

Suit, even assuming it alleges bodily injury.

       43.     Also pursuant to Section C (“Exclusions”) of Part Two of the NLF Policy, there is

no coverage under the NLF Policy for any of the causes of action in the Second Amended

Complaint in the Underlying Suit because they arise out of “defamation . . . or termination of any

employee, or any personnel practices, policies, acts or omissions.”

       44.     Krucial has insurance coverage for the work in New York that is the subject of the

Second Amended Complaint in the Underlying Suit through an insurance policy with Federal

Insurance Company with a policy number of 8259-6953.




                                                 7
       Case 2:20-cv-02598-HLT-GEB Document 1 Filed 11/25/20 Page 8 of 8




       45.     Pursuant to Part Three of the NLF Policy, there is no coverage under the NLF Policy

for any of the causes of action in the Second Amended Complaint in the Underlying Suit because

Krucial has separate applicable insurance coverage through its policy with Federal Insurance

Company.

       WHEREFORE, NLF prays this Court enter judgment in its favor for a declaration that NLF

does not have a duty to defend or indemnify Krucial or Cleary under the NLF Policy with respect

to the claims against Krucial and Cleary in the Underlying Suit, for NLF’s costs, and for such other

and further relief as the Court deems just and proper.



                                     Trial Location Request

       Pursuant to Local Rule 40.2(a), NLF requests trial be held in Kansas City, Kansas.



                                                     Respectfully submitted,

                                                     SHOOK, HARDY & BACON L.L.P.

                                                     By: /s/ Douglas S. Beck
                                                         Douglas S. Beck, #70743
                                                         2555 Grand Boulevard
                                                         Kansas City, Missouri 64108-2613
                                                         Telephone: 816-474-6550
                                                         Facsimile: 816-421-5547
                                                         dbeck@shb.com

                                                          ATTORNEY FOR PLAINTIFF NLF




                                                 8
